Citation Nr: 1517779	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  10-10 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to the receipt of Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The appellant had military service from February 1988 to October 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In May 2010, the appellant participated in a RO informal conference.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant's case was remanded by the Board in February 2012 for additional development.  In accordance with the Board's remand, the AOJ obtained the appellant's service personnel records and associated the records with the claims folder.  In addition, the remand requested that the appellant be provided a VA notice letter with respect to the evidence needed to establish veteran status and notice requirements pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  An April 2012 VA notice letter advised the appellant of the requirements to establish veteran status and enclosed an excerpt from 38 C.F.R. § 3.12.  The letter did not advise the appellant regarding Dingess, 19 Vet. App. 473 (2006).  As will be discussed below, the appellant's case must be remanded for a medical opinion.  Therefore, the AOJ must also provide the appellant a VA notice letter in compliance with Dingess, id.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).  A discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  

VA regulations provide that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

Mental illness is not identical to insanity.  Beck v. West, 13 Vet. App. 535, 539 (2000).  Rather, insane behavior is defined as a persistent morbid condition of the mind characterized by a derangement of one or more of the mental faculties to the extent that the person is unable to understand the nature, full import, and consequences of his acts such that he is a danger to himself or others. VAOPGCPREC 20-97.  In effect, the person is rendered incapable of managing himself or his affairs, which is a concept akin to the level of incompetency generally supporting appointment of a guardian.  VAOPGCPREC 20-97.  Behavior which is generally attributable to a substance-abuse disorder does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall within the scope of the term insanity and therefore does not constitute insane behavior.  VAOPGCPREC 20-97.

In this case, the Board finds that a remand is necessary to obtain a VA opinion to determine whether the appellant was "insane" according to VA regulations at any time the offenses occurred during his period of active service which led to his bad conduct discharge.  During his period of active service, the appellant was tried by Special Court-Martial on January 8, 1990 and pled guilty to violating Article 92 of the Uniform Code of Military Justice (UCMJ) and Article 3 of the UCMJ.  A March 1990 Special Court-Martial Order stated that the appellant violated a lawful general regulation on December 14, 1989, by wrongfully operating a motor vehicle when his POV license was revoked and he operated a vehicle while drunk.  Review of the service personnel records show a letter of reprimand due to his driving while drunk on May 5, 1989.  Another letter of reprimand stated that the appellant was reprimanded for driving while drunk on July 23, 1989.  The appellant submitted medical evidence of a diagnosis of PTSD wherein it was noted that the appellant had symptoms since active service, presented lay statements addressing his behavior during and after separation from active service, and provided his own statements regarding his in-service use of substance abuse to alleviate psychiatric symptoms.  While "insanity" as defined by VA regulations is not identical to a psychiatric diagnosis or illness, the Board finds that the evidence presented is sufficient to warrant a VA medical opinion to address whether the appellant was insane at the time of his military service when the offenses took place.  See Gardner v. Shinseki, 22 Vet. App. 415 (2009); Beck v. West, 13 Vet. App. 535, 539 (2000); Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991) (holding that the Board "must consider only independent medical evidence to support [its] findings rather than provide [its] own medical judgment in the guise of a Board opinion").  Therefore, an opinion must be obtained.  

Finally, the Board observes that the appellant identified current medical treatment at the Shreveport Vet Center and Shreveport VA Medical Center.  However, the issue is whether the appellant was insane during his period of active service, see 38 C.F.R. § 3.354, not his medical treatment years after his separation from active service.  See Gardner, 22 Vet. App. at 420-21.  However, a November 1994 neuropsychological evaluation indicated receipt of disability benefits from the Social Security Administration (SSA), shortly after his separation from active service.  As these records may be relevant, the Board will request the records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VA notice letter that complies with the notice requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  Request the appellant's SSA records, including all medical records not yet obtained which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the record.

3.  Following the completion of the above development, and any other development deemed necessary, schedule the appellant for a VA examination with a suitably qualified VA examiner.  The claims folder must be available to and reviewed by the examiner.  

The examiner is requested to offer an opinion as to whether the appellant was insane at the time of his in-service offenses leading to a dishonorable discharge, as defined by 38 C.F.R. § 3.354(a).  The purpose of the examination is to determine whether the appellant was "insane" as defined by 38 C.F.R. § 3.354(a) during the period when he committed the acts that led to his bad conduct discharge from service.

The examiner is advised that 38 C.F.R. § 3.354(a) provides that an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner is advised that the lay statements addressing the appellant's symptoms and behavioral changes during and after active service and the appellant's statements, to include his belief that he used alcohol to cope with witnessing his friend wounded, are for consideration.   

In addition, the examiner should address the significance, if any, of the appellant's post-service diagnosis of PTSD as related to his military service.   

The examiner must provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.

4.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the appellant and his representative a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




